16-2496
     In re Orrin S. Anderson




     16‐2496 
     In re Orrin S. Anderson 

 1                              UNITED STATES COURT OF APPEALS 
 2                                  FOR THE SECOND CIRCUIT 
 3                                    ____________________ 
 4
 5                                         August Term, 2017  
 6
 7   (Argued: October 11, 2017                                    Decided: March 7, 2018) 
 8
 9                                         Docket No. 16‐2496 
10
11                                       ____________________ 
12
13   IN RE: ORRIN S. ANDERSON, AKA ORRIN S. ANDERSON,  
14   AKA ORINN SCOTT ANDERSON, 
15
16                                         Debtor, 
17                                       ____________________ 
18
19
20   ORRIN S. ANDERSON, on behalf of himself and all others  
21   similarly situated, AKA ORINN SCOTT ANDERSON 
22
23                                         Plaintiff‐Appellee, 
24
25                             v. 
26
27   CREDIT ONE BANK, N.A., 
28
29                                   Defendant‐Appellant. 
30
31                                       ____________________ 
32
 1   Before: POOLER and DRONEY, Circuit Judges, and RAMOS,1 District Judge. 
 2    
 3         Credit One Bank, N.A. appeals from an order of the United States District 

 4   Court for the Southern District of New York (Nelson S. Román, J.), affirming the 

 5   decision of the United States Bankruptcy Court for the Southern District of New 

 6   York (Robert D. Drain, Bankr. J.) denying Credit One’s motion to compel 

 7   arbitration. Credit One sought to compel arbitration on the basis of a clause in 

 8   the cardholder agreement between Credit One and Anderson. The bankruptcy 

 9   court denied that motion, holding that Anderson’s claims implicated core 

10   bankruptcy proceedings and that arbitration would present an inherent conflict 

11   with the congressional intent underlying the Bankruptcy Code. Credit One was 

12   entitled to an immediate appeal of the bankruptcy court’s decision pursuant to 

13   the Federal Arbitration Act, 9 U.S.C. § 16(a)(1)(A). The district court affirmed the 

14   decision of the bankruptcy court, for substantially the same reasons. 

15         On appeal, we conclude that Anderson’s claim is not arbitrable. The 

16   parties now agree that the dispute concerns a core bankruptcy proceeding, so our 

17   sole inquiry is whether arbitrating the matter would present an inherent conflict 



      Judge Edgardo Ramos, United States District Court for the Southern District of 
     1

     New York, sitting by designation. 
                                          2
 1   with the goals of the Bankruptcy Code. We carefully consider the particular facts 

 2   of this case in light of the expressed congressional preference for arbitration and 

 3   conclude that Anderson’s claims present an inherent conflict between arbitration 

 4   and the Bankruptcy Code. The bankruptcy court did not abuse its discretion in 

 5   denying the motion to compel arbitration in this case. 

 6         Affirmed and remanded. 

 7                                 ____________________ 

 8                             GEORGE F. CARPINELLO, Boies, Schiller & Flexner 
 9                             LLP (Adam R. Shaw, Anne M. Nardacci, and Jenna C. 
10                             Smith, on the brief), Albany, NY, for Plaintiff‐Appellee.  
11                              
12                             Charles Juntikka, New York, NY, for Plaintiff‐Appellee 
13                             (on the brief).  
14    
15                             NOAH A. LEVINE, Wilmer Cutler Pickering Hale and 
16                             Dorr, LLP (Alan E. Schoenfeld, on the brief), New York, 
17                             NY, for Defendant‐Appellant.  
18                              
19                             Michael David Slodov, Chagrin Falls, OH, for Defendant‐
20                             Appellant.  
21                              
22                             Evan M. Tager, Charles E. Harris, II, Mayer Brown LLP, 
23                             Washington, D.C. and Kate Comerford Todd, Warren 
24                             Postman, U.S. Chamber Litigation Center, for amicus 
25                             curiae Chamber of Commerce of the United States of America 
26                             in support of Defendant‐Appellant Credit One Bank, N.A. 
27                              


                                               3
 1                             Tara Twomey, National Consumer Bankruptcy Rights 
 2                             Center, San Jose, CA for amici curiae Professors Ralph 
 3                             Brubaker, Robert M. Lawless, and Bruce A. Markell in 
 4                             support of Plaintiff‐Appellee Orrin S. Anderson. 
 5    
 6   POOLER, Circuit Judge: 

 7         Orrin Anderson was a credit card holder with a predecessor in interest of 

 8   Credit One Bank, N.A. (“Credit One”). In March 2012, Credit One “charged off” 

 9   Anderson’s delinquent debt, which means the bank changed the outstanding 

10   debt from a receivable to a loss in its own accounting books. It then sold 

11   Anderson’s debt to a third‐party buyer. Credit One reported the change in the 

12   debt’s status to Equifax, Experian, and Transunion, indicating both that the bank 

13   had made the internal accounting change and that the debt remained unpaid. In 

14   2014, Anderson filed a voluntary Chapter 7 bankruptcy petition and on May 6, 

15   2014, the United States Bankruptcy Court for the Southern District of New York 

16   (Drain, Bankr. J.) entered a Discharge of Debtor Order of Final Decree (“discharge 

17   order”) providing that Anderson was released from all dischargeable debts and 

18   closing Anderson’s Chapter 7 case.  

19         Anderson’s claim arises from Credit One’s subsequent refusal to remove 

20   the charge‐off notation on Anderson’s credit reports. In December 2014, the 


                                              4
 1   bankruptcy court permitted Anderson to reopen his bankruptcy proceeding to 

 2   file a putative class action complaint against Credit One. Anderson alleges that 

 3   Credit One’s refusal to change his credit report is an attempt to coerce Anderson 

 4   into paying a debt that has already been discharged through bankruptcy, which 

 5   is a violation of the bankruptcy court’s discharge injunction. Credit One moved 

 6   to stay the proceedings and initiate arbitration in accordance with an arbitration 

 7   clause in Anderson’s cardholder agreement with the bank. The bankruptcy court 

 8   held that Anderson’s claim was non‐arbitrable because it was a core bankruptcy 

 9   proceeding that went to the heart of the “fresh start” guaranteed to debtors 

10   under the Bankruptcy Code. Credit One filed an interlocutory appeal of that 

11   ruling, as is its right under the Federal Arbitration Act (“FAA”), 9 U.S.C. § 

12   16(a)(1)(A). The United States District Court for the Southern District of New 

13   York (Nelson S. Román, J.) agreed with the bankruptcy court.  

14         The parties agree that the issues raised concern “core” bankruptcy 

15   proceedings and arguments regarding legislative history and statutory text were 

16   not raised below. Accordingly, we need only inquire whether arbitration of 

17   Anderson’s claim presents the sort of inherent conflict with the Bankruptcy Code 

18   that would overcome the strong congressional preference for arbitration. We 
                                              5
 1   agree with both lower courts that Anderson’s complaint is non‐arbitrable. The 

 2   successful discharge of debt is not merely important to the Bankruptcy Code, it is 

 3   its principal goal. An attempt to coerce debtors to pay a discharged debt is thus 

 4   an attempt to undo the effect of the discharge order and the bankruptcy 

 5   proceeding itself. Because the issue strikes at the heart of the bankruptcy court’s 

 6   unique powers to enforce its own orders, we affirm the district court decision 

 7   below. 

 8                                    BACKGROUND 

 9         In October 2002, Orrin Anderson opened a credit card account with First 

10   National Bank of Marin, a predecessor in interest to Credit One. Anderson’s 

11   cardholder agreement contained an arbitration clause. Specifically, the 

12   arbitration agreement provided that “either [Anderson] or [Credit One] may, 

13   without the other’s consent, require that any controversy or dispute . . . be 

14   submitted to mandatory, binding arbitration.” App’x at 426.  

15         In September 2011, Anderson’s Credit One credit card account became 

16   delinquent and it remained so until March 2012, when Credit One “charged off” 




                                               6
 1   Anderson’s account, reclassifying Anderson’s debt from a receivable to a loss.2 In 

 2   May 2012, Credit One sold Anderson’s account to a third‐party debt buyer. 

 3   Credit One then reported the charge‐off and the sale of the debt to the three 

 4   major consumer credit reporting agencies Equifax, Experian, and TransUnion.  

 5         On January 31, 2014, Anderson filed a voluntary Chapter 7 bankruptcy 

 6   petition in the United States Bankruptcy Court for the Southern District of New 

 7   York. On May 6, 2014, the bankruptcy court entered an order discharging all of 

 8   Anderson’s dischargeable debts and closing his Chapter 7 case.  

 9         In September 2014, Anderson contacted Credit One and asked it to remove 

10   the charge‐off from his credit reports since the Credit One debt had been 

11   discharged in his bankruptcy proceeding. Credit One refused to contact the 

12   credit reporting agencies to correct the alleged error on Anderson’s credit report. 

13   In October 2014, Anderson moved the bankruptcy court to reopen his case in 

14   order to pursue Credit One’s “alleged violations of [Anderson’s] discharge 

15   injunction.” App’x at 94. In December 2014, the bankruptcy court granted 

     2 Federal regulations require banks to “charge off” debt that is past due by over 
     180 days. Uniform Retail Credit Classification and Account Management Policy, 
     65 Fed. Reg. 36,903, 36,904 (June 12, 2000) (“[O]pen‐end retail loans that become 
     past due 180 cumulative days from the contractual due date should be classified 
     Loss and charged off”). 
                                               7
 1   Anderson’s motion to reopen. Anderson thereafter filed an amended class action 

 2   complaint in the bankruptcy court alleging that Credit One violated 11 U.S.C. 

 3   § 524(a)(2) by “knowingly and willfully failing to update the credit reports of 

 4   [c]lass [m]embers to signify the debts owing to [Credit One] have been 

 5   discharged in bankruptcy.” App’x at 398. In essence, Anderson alleged that 

 6   Credit One refused to update the credit reporting agencies regarding the 

 7   discharged debt in an effort to coerce payment on the discharged debt in 

 8   violation of the Section 524 discharge injunction. 

 9          In March 2015, Credit One moved to compel arbitration pursuant to the 

10   terms of the cardholder agreement and to stay the bankruptcy proceeding. The 

11   bankruptcy court held a hearing on May 5 and denied the motion nine days later. 

12   Less than a month later, in June 2015, Credit One filed an interlocutory appeal of 

13   the bankruptcy court’s denial of its motion to compel arbitration. The district 

14   court affirmed the decision of the bankruptcy court a year later in June 2016. 

15   Credit One timely filed its notice of appeal on July 13, 2016 and amended it on 

16   July 26, 2016.  

17          Oral argument was held in this case on October 11, 2017, and thereafter we 

18   asked the parties to submit supplemental briefs on the issue of mootness, given 
                                              8
 1   Credit One’s stipulation that it would update the credit reports of Anderson and 

 2   other consumers. The parties submitted supplemental briefs on October 23, 2017. 

 3   We agree with both parties that the stipulation does not moot the appeal because 

 4   the question presented and the relief sought both remain unsettled, such that we 

 5   retain jurisdiction under Article III’s “case” or “controversy” requirement. U.S. 

 6   Const. Art. III, § 2. We thus proceed to consider the merits of the appeal. 

 7                                          DISCUSSION 

 8      I.      Standard of Review  

 9           We begin by clarifying the standard of review, which we acknowledge has 

10   been  inconsistently  or  imprecisely  applied  by  this  Court.  Bankruptcy  court 

11   decisions are subject to appellate review in the first instance by the district court, 

12   pursuant to the statutory scheme articulated in 28 U.S.C. § 158. The same section 

13   of  the  code  grants  jurisdiction  to  the  circuit  courts  to  hear  appeals  from  the 

14   orders  of  the  district  court.  28  U.S.C.  §  158(d).  Because  this  scheme  requires 

15   district courts to operate as appellate courts, we engage in plenary, or de novo, 

16   review  of  the  district  court  decision.  In  re  Manville  Forest  Prod’s  Corp.,  896  F.2d 

17   1384, 1388 (2d Cir. 1990).  We then apply the same standard of review employed 

18   by  the  district  court  to  the  decision  of  the  bankruptcy  court.  Accordingly,  we 
                                                    9
 1   review  the  bankruptcy  court’s  findings  of  fact  for  clear  error  and  its  legal 

 2   determinations de novo. In re U.S. Lines, Inc., 197 F.3d 631, 640‐41 (2d Cir. 1999). 

 3          Our review procedure is further dictated by the specific question posed in 

 4   this  case,  namely,  whether  arbitration  may  be  compelled  in  this  bankruptcy 

 5   proceeding.  That  decision  requires  the  bankruptcy  court  to  determine  first 

 6   whether  the  issue  involves  a  “core”  or  “non‐core”  proceeding,  a  distinction  we 

 7   explain  in  more  detail  below  (infra,  section  II).  If  the  proceeding  is  “non‐core,” 

 8   “bankruptcy  courts  generally  must  stay”  the  proceedings  “in  favor  of 

 9   arbitration.” In re Crysen/Montenay Energy Co., 226 F.3d 160, 166 (2d Cir. 2000). If 

10   the  matter  involves  a  core  proceeding,  the  bankruptcy  court  is  tasked  with 

11   engaging in a “particularized inquiry into the nature of the claim and the facts of 

12   the specific bankruptcy.” MBNA America Bank, N.A. v. Hill, 436 F.3d 104, 108 (2d 

13   Cir.  2006).  If  the  bankruptcy  court  determines  that  arbitration  would  create  a 

14   “severe conflict” with the purposes of the Bankruptcy Code, it has discretion to 

15   conclude  that  “Congress  intended  to  override  the  Arbitration  Act’s  general 

16   policy favoring the enforcement of arbitration agreements.” Id.  

17          We  agree  with  the  district  court  that  the  bankruptcy  court’s  discretion  to 

18   stay  the  proceedings  may  only  be  exercised  if  it  properly  assessed  the  factors 
                                                  10
 1   related to the analysis of a potential inherent conflict between arbitration and the 

 2   bankruptcy  proceeding.  In  re  Anderson,  553  B.R.  221,  226  (S.D.N.Y.  2016). 

 3   Accordingly,  we  engage  in  de  novo  review  of  the  bankruptcy  court’s 

 4   determinations  of  whether  the  proceeding  is  core  or  non‐core  and  whether 

 5   arbitration would present the sort of “severe conflict” with the Bankruptcy Code 

 6   that would make arbitration inappropriate. Hill, 436 F.3d at 108. If we find that 

 7   the bankruptcy court’s legal analysis was correct, we review its decision to either 

 8   stay the proceedings or decline to enforce the arbitration agreement for abuse of 

 9   discretion. In re U.S. Lines, Inc., 197 F.3d at 641. 

10            In sum, we engage in clear error review of the bankruptcy court’s findings 

11   of  fact  and  de  novo  review  of  its  legal  conclusions,  including  the  core/non‐core 

12   and inherent conflict determinations. If an inherent conflict was properly found, 

13   we review the decision of whether to enforce the arbitration agreement under the 

14   deferential abuse of discretion standard.  

15      II.      Core or Non‐Core Bankruptcy Proceedings 

16            In 28 U.S.C. § 157(b)(2), Congress articulated “a nonexclusive list of 16 

17   types of proceedings” that it considers “core” to the power of the bankruptcy 

18   court. Wellness Intern. Network, Ltd. V. Sharif, 135 S. Ct. 1932, 1940 (2015). 
                                                 11
 1   Proceedings that are “core” are those that involve “more pressing bankruptcy 

 2   concerns.” In re U.S. Lines, Inc., 197 F.3d at 640. We have previously held that 

 3   “[b]ankruptcy courts are more likely to have discretion to refuse to compel 

 4   arbitration of core bankruptcy matters.” Hill, 436 F.3d at 108. 

 5         The parties now agree that Anderson’s claim is a “core” proceeding. 

 6   Accordingly, we turn to the second step of our analysis to assess whether 

 7   Congress intended for this statutory right to be non‐arbitrable, such that the 

 8   bankruptcy court had the discretion to refuse to compel arbitration in this core 

 9   bankruptcy proceeding. 

10      III.   Congressional Intent 

11         The Federal Arbitration Act, 9 U.S.C. § 1 et seq., “establishes a federal 

12   policy favoring arbitration.” Shearson/American Exp., Inc. v. McMahon, 482 U.S. 

13   220, 226 (1987) (internal quotation marks omitted). This preference, however, is 

14   not absolute. “Like any statutory directive, the Arbitration Act’s mandate may be 

15   overridden by a contrary congressional command.” Id., 482 U.S. at 226. In 

16   McMahon, the Supreme Court explained that “[t]he burden is on the party 

17   opposing arbitration . . . to show that Congress intended to preclude a waiver of 

18   judicial remedies for the statutory rights at issue.” Id. at 227. Congressional intent 
                                               12
 1   may be discerned through the “text or legislative history, or from an inherent 

 2   conflict between arbitration and the statute’s underlying purposes.” Id. (internal 

 3   quotation marks and citation omitted). 

 4         Though Credit One argues on appeal that intent may be discerned through 

 5   the text and legislative history, these arguments were not raised by either party 

 6   below. In re Anderson, 553 B.R. at 227 n. 3. “It is well settled that arguments not 

 7   presented to the district court are considered waived and generally will not be 

 8   considered for the first time on appeal.” Anderson Group, LLC v. City of Saratoga 

 9   Springs, 805 F.3d 34, 50 (2d Cir. 2015). That doctrine is, of course, “entirely 

10   prudential” and we are free to consider the arguments if doing so is “necessary 

11   to avoid a manifest injustice.” Id. (quoting In re Nortel Networks Corp. Sec. Litig., 

12   539 F.3d 129, 132 (2d Cir. 2008)).  However, ”the circumstances normally do not 

13   militate in favor of an exercise of discretion to address . . . new arguments on 

14   appeal where those arguments were available to the parties below and they 

15   proffer no reason for their failure to raise the arguments below.” In re Nortel, 539 

16   F.3d at 133 (internal brackets and quotation marks omitted). Accordingly, we 

17   decline to consider this new argument, which did not benefit from the analysis of 



                                                13
 1   the courts below. We need only consider whether there is an “inherent conflict 

 2   between arbitration” and the Bankruptcy Code. McMahon, 482 U.S. at 227. 

 3         In order to determine whether enforcement of an arbitration agreement 

 4   would present an inherent conflict with the Bankruptcy Code, we must engage in 

 5   a 

 6         particularized inquiry into the nature of the claim and the facts of the 
 7         specific bankruptcy. The objectives of the Bankruptcy Code relevant to this 
 8         inquiry include the goal of centralized resolution of purely bankruptcy 
 9         issues, the need to protect creditors and reorganizing debtors from 
10         piecemeal litigation, and the undisputed power of a bankruptcy court to 
11         enforce its own orders. 

12   Hill, 436 F.3d at 108 (citation and internal quotation marks omitted).  

13         Anderson’s complaint alleges that Credit One violated Section 524(a)(2) of 

14   the Bankruptcy Code when it refused to update the credit reports of Anderson 

15   and other similarly situated discharged debtors. Section 524(a)(2) explains that a 

16   bankruptcy discharge  

17         operates as an injunction against the commencement or continuation of an 
18         action, the employment of process, or an act, to collect, recover or offset 
19         any such debt as a personal liability of the debtor, whether or not 
20         discharge of such debt is waived.  

21   11 U.S.C. § 524(a)(2). Anderson specifically alleges that Credit One’s refusal 

22   reflected “a policy of not updating credit information for debts that are 

                                              14
 1   discharged in bankruptcy for the purpose of collecting such discharged debt.” 

 2   App’x at 384. Anderson has alleged that debt marked as “charged off” rather 

 3   than “discharged” is more valuable to third‐party debt buyers, who believe 

 4   debtors will be compelled to pay the discharged debt in order to clear this 

 5   negative item from their credit reports. This behavior is alleged to occur across a 

 6   class of debtors.  

 7         It is well established that the discharge is the foundation upon which all 

 8   other portions of the Bankruptcy Code are built. We have observed that 

 9   “[b]ankruptcy allows honest but unfortunate debtors an opportunity to reorder 

10   their financial affairs and get a fresh start. This is accomplished through the 

11   statutory discharge of preexisting debts.“ In re DeTrano, 326 F.3d 319, 322 (2d Cir. 

12   2003) (internal citation and quotation marks omitted). We have previously 

13   described the “fresh start” procured by discharge as the “central purpose of the 

14   bankruptcy code” as shaped by Congress, permitting debtors to obtain a “fresh 

15   start in life and a clear field unburdened by the existence of old debts.” In re 

16   Bogdanovich, 292 F.3d 104, 107 (2d Cir. 2002). The “fresh start” is only possible if 

17   the discharge injunction crafted by Congress and issued by the bankruptcy court 

18   is fully heeded by creditors and prevents their further collection efforts. 
                                               15
 1   Violations of the injunction damage the foundation on which the debtor’s fresh 

 2   start is built. 

 3          Following the logic of U.S. Lines and Hill, we find that arbitration of a 

 4   claim based on an alleged violation of Section 524(a)(2) would “seriously 

 5   jeopardize a particular core bankruptcy proceeding.” In re U.S. Lines, Inc., 197 

 6   F.3d at 641. We come to this conclusion because 1) the discharge injunction is 

 7   integral to the bankruptcy court’s ability to provide debtors with the fresh start 

 8   that is the very purpose of the Code; 2) the claim regards an ongoing bankruptcy 

 9   matter that requires continuing court supervision; and 3) the equitable powers of 

10   the bankruptcy court to enforce its own injunctions are central to the structure of 

11   the Code. The fact that Anderson’s claim comes in the form of a putative class 

12   action does not undermine this conclusion. 

13          First, discharge is the paramount tool used to effectuate the central goal of 

14   bankruptcy: providing debtors a fresh financial start. In Hill, we distinguished 

15   that claim involving an automatic stay in an already‐closed bankruptcy case 

16   from those cases in which courts found the claim to be non‐arbitrable by 

17   observing that “Hill’s bankruptcy case is now closed and she has been 

18   discharged. Resolution of Hill’s claim against MBNA therefore cannot affect an 
                                               16
 1   ongoing reorganization, and arbitration would not conflict with the objectives of 

 2   the automatic stay.” 436 F.3d at 110. In the non‐arbitrable cases on the other 

 3   hand, “resolution of the arbitrable claims directly implicated matters central to 

 4   the purposes and policies of the Bankruptcy Code.” 436 F.3d at 110. Because 

 5   there is no matter more “central to the purposes and policies of the Bankruptcy 

 6   Code” than the fresh start provided by discharge, arbitration of Anderson’s claim 

 7   presents an inherent conflict with the Bankruptcy Code. 

 8         Second, Anderson’s claims center on alleged violations of a discharge 

 9   injunction that was still eligible for active enforcement. In Hill, we declined to 

10   find an inherent conflict where the debtor “no longer require[d] the protection of 

11   the stay to ensure her fresh start” because her estate had been fully administered. 

12   Id. Anderson alleges the precise opposite in his complaint: the protection of the 

13   injunction is absolutely required to ensure his fresh start and he claims that 

14   Credit One violated that injunction. Unlike the automatic stay, the discharge 

15   injunction is likely to be central to bankruptcy long after the close of proceedings. 

16   The automatic stay exists only while bankruptcy proceedings continue to ensure 

17   the status quo ante, while the integrity of the discharge must be protected 

18   indefinitely. Enforcement of the arbitration agreement in this case would 
                                               17
 1   interfere with the fresh start bankruptcy promises debtors, which would create 

 2   an inherent conflict with the Code.  

 3         Third, enforcement of injunctions is a crucial pillar of the powers of the 

 4   bankruptcy courts and central to the statutory scheme. In Hill, we recognized 

 5   that we must consider “the undisputed power of a bankruptcy court to enforce 

 6   its own orders” as part of our “particularized inquiry into the nature of the claim 

 7   and the facts of a specific bankruptcy.” Id. at 108 (quoting Ins. Co. of N. Am. v. 

 8   NGC Settlement Trust & Asbestos Claims Mgmt. Corp. (In re Natʹl Gypsum Co.), 118 

 9   F.3d 1056, 1069 (5th Cir.1997)). In that case we determined that the automatic 

10   stay “which arises by operation of statutory law” was not “so closely related to 

11   an injunction that the bankruptcy court is uniquely able to interpret and enforce 

12   its provisions.” Id. at 110. Credit One argues that because the discharge 

13   injunction at issue here is based in a statute and executed by the court as a 

14   standard form using boilerplate language, the unique powers of the bankruptcy 

15   court are not implicated in any meaningful way. We disagree. Though the 

16   discharge injunction itself is statutory and thus a standard part of every 

17   bankruptcy proceeding, the bankruptcy court retains a unique expertise in 

18   interpreting its own injunctions and determining when they have been violated. 
                                               18
 1   Congress afforded the bankruptcy courts wide latitude to enforce their own 

 2   orders, specifically granting these specialty courts the power to “issue any order, 

 3   process, or judgment that is necessary or appropriate to carry out the provisions 

 4   of” the Bankruptcy Code.3 11 U.S.C. § 105(a). We have previously observed that 

 5   “[t]he statutory contempt powers given to a bankruptcy court under § 105(a) 

 6   complement the inherent powers of a federal court to enforce its own orders.” In 

 7   re Kalikow, 602 F.3d 82, 96 (2d Cir. 2010). Neither the statutory basis of the order 

 8   nor its similarity—even uniformity—across bankruptcy cases alters the simple 

 9   fact that the discharge injunction is an order issued by the bankruptcy court and 

10   that the bankruptcy court alone possesses the power and unique expertise to 

11   enforce it. Indeed, as one set of amici noted in their brief, violations of a 

12   discharge injunction simply cannot be described as “claims” subject to 

13   arbitration and the typical tools of contract interpretation.4 Instead, violations of 




     3 Though it is not at issue in this appeal, amici persuasively document the judicial 
     and legislative history of the discharge injunction and argue that “Congress 
     deliberately chose to vest the federal court presiding over a bankruptcy case with 
     injunctive power to enforce the bankruptcy debtor’s discharge.” Amici Curiae Br. 
     for Professors Ralph Brubaker, Robert M. Lawless, and Bruce A. Markell in 
     Support of Appellee (“Amici Professors Br.”) at 5. 
     4 Amici Professors Br. at 12‐18. 

                                                19
 1   this court‐ordered injunction are enforceable only by the bankruptcy court and 

 2   only by a contempt citation.  

 3         The power to enforce an injunction is complementary to the duty to obey 

 4   the injunction, which the Supreme Court has described as a duty borne out of 

 5   “respect for judicial process.” GTE Sylvania, Inc. v. Consumers Union of U.S., Inc., 

 6   445 U.S. 375, 387 (1980) (internal quotation marks omitted). That same respect for 

 7   judicial process requires us to hold that the bankruptcy court alone has the 

 8   power to enforce the discharge injunction in Section 524. Arbitration of the claim 

 9   would thus present an inherent conflict with the Bankruptcy Code. 

10         Finally, we observe that the class action nature of this case does not alter 

11   our analysis. In Hill, we determined that the posture of the claim as a putative 

12   class action cut against Hill’s argument that her claim was “integral to her 

13   individual bankruptcy proceeding.” Hill, 436 F.3d at 110. We have already 

14   established that the discharge injunction at issue here is absolutely integral to the 

15   fresh start assured by Anderson’s bankruptcy proceeding. We further observe 

16   that the procedural posture of Hill’s case—a claim for a violation of the 

17   automatic stay long after that stay had been rendered moot by the closing of her 

18   bankruptcy case—undercut the claimed class action in a way that is not relevant 
                                               20
 1   to Anderson’s claim. We observed that like the plaintiff herself, many of Hill’s 

 2   putative class members were “no longer in bankruptcy proceedings” and that the 

 3   effort to tie her claim to this larger amorphous class suggested a “lack of close 

 4   connection” between her claim and the underlying bankruptcy case. Id. Again, 

 5   the facts of Anderson’s case are easily distinguished. Unlike violations of stays 

 6   that are already mooted by the conclusion of bankruptcy proceedings, where the 

 7   putative class members are all allegedly victims of willful violations of the 

 8   discharge injunction issued by the bankruptcy court there is a continuing 

 9   disruption of the debtors’ ability to obtain their fresh starts. 

10      IV.    Discretion to Decline to Enforce Arbitration Agreement 

11         Because we determine there is an inherent conflict between arbitration of 

12   Anderson’s claim and the Bankruptcy Code, we must also assess whether the 

13   bankruptcy court abused its discretion in declining to enforce the arbitration 

14   agreement.  

15         We find that the bankruptcy court “properly considered the conflicting 

16   policies in accordance with law.” In re U.S. Lines, Inc., 197 F.3d at 641. 

17   Accordingly, “we acknowledge its exercise of discretion and show due deference 

18   to its determination that arbitration will seriously jeopardize a particular core 
                                               21
1   bankruptcy proceeding.” Id. We hold that the bankruptcy court did not abuse its 

2   discretion by denying Credit One’s motion to compel arbitration in this case.  

3                                    CONCLUSION 

4         For the foregoing reasons, we hereby AFFIRM the order of the district 

5   court and REMAND for further proceedings consistent with this opinion. 




                                            22